NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with A. Mason on 3/3/22.
The application has been amended as follows: 

Please amend the language, “whereby when the shingle is placed directly onto an underlying planar surface with the bead of the first sealant facing the underlying planar surface, the bead of the first sealant does not contact the underlying planar surface” to recite, “wherein the shingle is configured to be placed directly onto an underlying planar surface with the bead of the first sealant facing the underlying such that the bead of the first sealant does not contact the underlying planar surface” in claim 1, lines 15-17.

In consideration of the above, claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, the headlap portion being free of sealant, and the bead of the first sealant does is configured to not contact the underlying planar surface when the shingle is placed directly onto the underlying surface.  While some cited references disclose a headlap portion free of sealant, none disclose a headlap portion free of sealant, and at least one bead of sealant configured to not be in contact with an underlying surface, facing the underlying surface, when the shingle is placed onto the underlying surface.  See also Applicant’s Remarks, page 6, for reasoning for the claimed arrangement.
Regarding claim 18, the prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, the headlap portion being free of sealant, the first and second beads adjacent to each other, but not contacting each other, and the first height being less than the second height.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635